Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 6-7 recite “the mold having a double-layer structure;”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the mold having a double-layer structure;” since “a double-layered structure” is already introduced into claim 1 at line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the needle tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 4 recites “(second layer)” and in line 5 recites “(first layer)”. The use of parenthesis in this fashion renders claim 1 unclear to the Examiner as the Examiner cannot tell what is intended to be claimed, e.g., is the masking layer the second layer, or is the “(second layer)” meant to introduce a layer 
Claims 2-8 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 9 recites the limitation “the needle tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 4 recites “(second layer)” and in line 5 recites “(first layer)”. The use of parenthesis in this fashion renders claim 1 unclear to the Examiner as the Examiner cannot tell what is intended to be claimed, e.g., is the masking layer the second layer, or is the “(second layer)” meant to introduce a layer that is in addition to the masking layer. The Examiner suggests amendment claim 1, lines 4-5 to recite “… a second layer comprising a masking film having holes is attached on top of a first layer comprising a mold structure having microneedle-shaped fine engraved patterns.”
Claims 10-11 are similarly rejected by virtue of their dependency upon claim 9.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because claim 11 appears to be a use claim. See MPEP 2173.05(q). Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness. Here, claim 11 recites a use without any active, positive steps delimiting how this use is actually practiced and therefore claim 11 is indefinite. Additionally, please see the corresponding 101 rejection of claim 11 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is effectively a use claim.  Without any recitation of method 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0133129 to Arias et al.
Regarding claim 1, Arias et al. discloses a method for manufacturing a microneedle comprising a coating part on the needle tip, comprising 
(i) preparing a microneedle mold (Figs. 16A-16B) having a double-layered structure, by attaching a masking film having hole(s) (hole 506) (second layer) (plate 500) on top of a mold having microneedle-shaped fine engraved patterns (first layer) (cavity 504 and mold 156); 
(ii) injecting a needle-forming polymer composition (fluidic material, such as a molten plastic or a prepolymer material; paragraph 132) into the mold (cavity of mold 156) having a double-layered structure (see Figs. 16B-16C); 
(iii) curing the injected composition to form a microneedle structure (microneedle array 510) (paragraph 133); 
(iv) removing the first layer (mold 156) to expose a needle tip of the formed structure (Fig. 16D and paragraph 134); 

(vi) removing the second layer (Fig. 16D and paragraph 134) (the Examiner notes that the use of roman numerals to identify the steps of the claimed method do not imbue sequential order into the claim. Rather, language in the claim should be used to indicate method step order. Similarly, it is improper to import step order to the claimed method steps from the specification. MPEP 2111.01(II)).
Regarding claim 5, Arias et al. discloses the claimed invention as discussed above concerning claim 1, and Arias et al. further discloses that the needle-forming polymer composition comprises one or more selected from the group consisting of hyaluronic acid; biodegradable polymers including poly(lactide), poly(glycolide), poly(lactide-co-glycolide), polyanhydride, polyorthoester, polyetherester, polycaprolactone, polyesteramide, poly(butyric acid), poly(valeric acid), polyurethane (paragraph 133) and copolymers thereof; and non-biodegradable polymers including polyacrylate, ethylene-vinyl acetate polymer, acrylic substituted cellulose acetate, non-degradable polyurethane (paragraph 133), polystyrene, polyvinyl chloride, polyvinyl 22fluoride, poly(vinyl imidazole), chlorosulphonate polyolefins, polyethylene oxide and copolymers thereof.
Regarding claim 6, Arias et al. discloses the claimed invention as discussed above concerning claim 1, and Arias et al. further discloses that the coating step (v) is performed by a method of dipping or spraying (paragraph 72 discloses that the coating process can include sputtering, which is a form of spraying).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arias et al., in further view of U.S. Publication No. 2008/0213461 to Gill et al. 
Regarding claims 3-4, Arias et al. discloses the claimed invention as discussed above concerning claim 1, and Arias et al. further discloses that the coating solution can comprises polymers (paragraph 72), but Arias et al. does not specify that the coating solution comprises one or more selected from the group consisting of hyaluronic acid, sodium carboxymethyl cellulose, vinyl pyrrolidone-vinyl acetate copolymer, polyvinyl alcohol, polyvinyl pyrrolidone and saccharide, as recited in claim 3; or that the coating solution further comprises one or more active ingredients selected from nucleic acids, proteins, peptides, polysaccharides, lipids, drugs and vaccines.
As to claims 3-4, Gill et al. teaches a coated microneedle device, wherein the microneedles are coated with at least one drug (applies to the rejection of claim 4) and a viscosity enhance (paragraph 15). The viscosity enhance can include hyaluronic acid (paragraphs 15 and 76), polyvinylpyrollidone (paragraph 76), saccharides (carbohydrates such as sucrose or maltose, paragraph 76), and sodium salt of carboxymethylcellulose (paragraph 76) (applies to the rejection of claim 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the coating solution of the device and method of Arias et al. to be a polymer based coating, such as hyaluronic acid, polyvinylpyrollidone, saccharides, or sodium salt of carboxymethylcellulose, as taught by Gill et al., since Arias et al. teaches using polymers as the coating solution (paragraph 72 of Arias et al.) and since polymer based microneedle coatings such as hyaluronic acid, polyvinylpyrollidone, saccharides, or sodium salt of carboxymethylcellulose are useful viscosity enhancers that assist in the transmission of a/more drug from the microneedle device to the patient (paragraphs 74 and 76 of Gill et al.) and to produce coating solution characteristics specific to a wide variety of different drug molecules (paragraph 153 of Gill et al.).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arias et al.
Regarding claim 9, Arias et al. discloses a microneedle mold (Figs. 16A-16B) for manufacturing a microneedle (microneedle array 510) comprising a coating part on the needle tip (metal/polymer coating) (paragraphs 72 and 182-184), 

Arias et al. does not expressly state that the masking film has multiple holes. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the masking layer of the device of Arias et al. to include multiple holes since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Adding multiple holes would allow for injection of polymer into the mold at multiple locations, which can enhance distribution of the polymer, and promotes filling the mold to completion more quickly. MPEP 2144.04(VI)(B).
Regarding claim 10, Arias et al. teaches the claimed invention as discussed above concerning claim 9, and Arias et al. further teaches that it is known to make molds for making microneedles from metal (paragraph 5) (the Examiner notes that the recitation that the molds are engrave is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Arias et al. is silent as to the process used to form a metal mold, it appears that Arias et al.’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of metal material (paragraph 5)).  MPEP 2113.
Regarding claim 11, Arias et al. teaches the claimed invention as discussed above concerning claim 9, and Arias et al. further teaches that a method for coating (metal/polymer coating) (paragraphs 72 and 182-184) a microneedle (microneedle array 510) using the microneedle mold having the double-layered structure according to claim 9.
Allowable Subject Matter
Claims 2 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2 requires that the masking film comprises one or more selected from the group consisting of silicone, polyurethane, polyethylene, polyester, polypropylene, poly vinyl chloride and polyethylene terephthalate.
Claim 7 uses sequencing language to specify that the step of adhering a support containing an adhesive to the formed microneedle structure occurs between the steps iii) (curing step) and iv) (first layer removal step).
Claim 8 depends from claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AMBER R STILES/Primary Examiner, Art Unit 3783